Continuing Abatement Order filed January 24, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00466-CV
                                  ____________

       IN RE EDWARD ALEXANDER, ADAM JOHNSON, WAYNE
       THOMPSON, JR., LILYNN CUTRER, AND KAREN AUCOIN,
           INDIVIDUALLY AND AS CO-TRUSTEES, Relators


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             Probate Court No. 4
                            Harris County, Texas
                 Trial Court Cause Nos. 365053 & 365053-404


                  CONTINUING ABATEMENT ORDER

      On June 7, 2018, relators Edward Alexander, Adam Johnson, Wayne
Thompson, Jr., Lilynn Cutrer, and Karen Aucoin, Individually and as Co-Trustees,
filed a petition for writ of mandamus in this court.       See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. In the petition, relators ask this court to
order the Honorable Christine Butts, Judge of the Probate Court No. 4, in Harris
County, Texas, to set aside her June 5, 2018 order granting the motion to compel
filed by real party in interest Preston Marshall.

          On August 30, 2018, we abated this case because the 14th Judicial District
Court of Calcasieu Parish, Louisiana, entered a preliminary injunction, which stated
in relevant part:

          IT IS HEREBY ORDERED that the preliminary injunction sought
          herein be and is hereby GRANTED, enjoining and prohibiting Preston
          Marshall, and all persons in active concert or participation with him,
          from filing, proceeding with or participating in any litigation or
          proceeding related to the administration of the Harrier Trust outside of
          this Court, including but not limited to the appointment of the co-
          trustees, compensation of the co-trustees, distributions from the
          accumulations of the Trust, and powers, rights, responsibilities, and
          fiduciary duties of the co-trustees under the Trust.

          Preston Marshall advised this court that the Louisiana Third Circuit Court of
Appeals vacated the preliminary injunction.

          Because Judge Butts ceased to hold office of Judge of Probate Court No. 4,
Harris County, Texas, we are required to continue the abatement of this mandamus
proceeding to permit her successor, the Honorable James Horwitz, to reconsider the
June 5, 2018 order underlying relators’ request for relief. See Tex. R. App. P. 7.2(b);
see also In re Baylor Med. Ctr. at Garland, 280 S.W.3d 227, 228 (Tex. 2008) (orig.
proceeding) (“Mandamus will not issue against a new judge for what a former one
did.”).

          Therefore abatement of this case is continued until February 25, 2019, to
permit Judge Horwitz to reconsider the order underlying relator’s request for relief.
On or before that date, Judge Horwitz shall advise the Court of the action taken on
relators’ request. The Court will then consider a motion to dismiss the original
proceeding or other dispositive motion. This Court will also consider an appropriate
motion to reinstate the original proceeding, or the Court may reinstate the original

                                             2
proceeding on its own motion.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Bourliot.




                                         3